Citation Nr: 1106520	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1955 to October 1959.  
He died in May 2005 and the cause of his death, as listed on his 
death certificate was cardiopulmonary arrest due to probable 
pulmonary embolus or myocardial infarction.  There was no 
autopsy.  At his death his only service-connected disorder was 
renal and ureteral calculi, rated 30 percent disabling.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The appellant was notified of that decision by 
RO letter dated August 23, 2005.  

VA Form 9, received on August 21, 2006, within one year of the 
notification of the denial, was accepted as the appellant's 
Notice of Disagreement (NOD) initiating an appeal from the August 
2005 rating decision.  On the VA Form 9, the appellant indicated 
that she desired a hearing before the Board at the local RO 
(commonly called a travel Board hearing).  Subsequently, in VA 
Form 9 of June 2007 the appellant made no reference to wanting a 
hearing of any kind.  However, she has not formally withdrawn her 
request for a travel Board hearing. 

Correspondence from the appellant indicates that the Veteran was 
"totally disabled eight continuous years prior to death" and 
for this she requested additional dependency and indemnity 
compensation (DIC).  Thus, the appellant apparently desires to 
seek enhanced DIC under 38 U.S.C.A. § 1311(a)(2) (2010) which 
provides for enhanced DIC if a Veteran was in receipt of or was 
entitled to receive (or but for receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling for 
a continuous period of at least eight years immediately preceding 
death.  In this regard, the appellant stated that the Veteran 
went on total disability in 1997.  Clearly, this is a reference 
to a November 1998 award of Social Security Administration (SSA) 
disability benefits which concluded that the Veteran had been 
disabled since July 1997 due to "severe" disabilities of 
insulin dependent diabetes mellitus, low back syndrome with 
radiculopathy extending to both legs, gout, and residuals of 
prostate surgery.  Parenthetically, the Board notes that 
hypertension is one of the potential rating criteria for 
evaluation of the Veteran's service-connected renal and ureteral 
calculi under 38 C.F.R. § 4.115a, Diagnostic Code7508.  

However, it has been held that enhanced DIC under 38 U.S.C.A. 
§ 1311(a)(2) is not a separate basis for compensation but, 
rather, DIC must first be awarded under either 38 U.S.C.A. § 1310 
(service connection for the cause of a Veteran's death) or under 
38 U.S.C.A. § 1318(b) (if a Veteran was continuously rated 
totally disabled for a period of 10 or more years immediately 
preceding death).  See generally Barela v. Shinseki, 584 F.3d 
1379 (Fed. Cir. 2009).  This matter has been raised by the record 
but not adjudicated by the RO and, so, the Board does not have 
jurisdiction over it.  Thus, it is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to notify under the Veterans Claim Assistance Act of 
2000 (VCAA) requires VA to notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence that is necessary to substantiate the claim.  When VA 
receives a complete or substantially complete application, it 
will notify the claimant of any information and medical or lay 
evidence that is necessary to substantiate the claim.  VA will 
inform the claimant which information and evidence, if any, the 
claimant is to provide to VA and which information and evidence, 
if any, that VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010). 
The appellant has not received proper VCAA notice in compliance 
with Hupp v. Nicholson, 21 Vet. App. 342 (2007) (decided in July 
2007).  The Hupp decision provides, in part, that VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime when adjudicating a claim for DIC.  The Court held 
that, because the RO's adjudication of a DIC claim hinges first 
on whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a claim 
must include, among other things, a statement of the conditions 
(if any) for which a veteran was service-connected at the time 
of his or her death.  Hupp, 21 Vet. App. at 352-53. 

In sum, the holding in Hupp, at 352-53, was that 38 U.S.C.A. 
§ 5103(a) notice for a DIC claim under 38 U.S.C.A. § 1310 must 
include: 

1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or 
her death; 
(2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service- connected.

In addition, the content of the 38 U.S.C.A. § 5103(a) notice 
letter will depend upon the information provided in the 
claimant's application.  While VA is not required to assess the 
weight, sufficiency, credibility, of probative value of any 
assertion made in the claimant's application for benefits, the 
letter should be "tailored," and must respond to the particulars 
of the application submitted. 

Here, the appellant was provided with VCAA notice by RO letter of 
May 2005 and, prior to the May 2007 Statement of the Case (SOC), 
she was provided notice of the requirements of the degree of 
disability and effective date of the disability, under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, all of these pre-
date the holding of the Court in Hupp, at 352-53, and there has 
been no subsequent compliance with the holding in Hupp, at 352-
53. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) a statement of the  
conditions, if any, for which the Veteran  
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hup, 
Id.   The notice letter should be 
sufficiently "tailored," and must respond 
to the particulars of the application 
submitted, as required by the Court in 
Hupp, Id.   

2.  Contact the appellant and inquire 
whether she still desires a hearing and, 
if so, the type of hearing.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and her 
representative a Supplemental SOC (SSOC) 
and afford them an applicable opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

